                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 1 of 11




 1 Tino X. Do (SBN 221346)
   Allan D. Shuldiner (SBN 252259)
 2 SALTZMAN & JOHNSON LAW CORPORATION
   1141 Harbor Bay Parkway, Suite 100
 3
   Alameda, CA 94502
 4 Telephone: (510) 906-4710
   Email: tdo@sjlawcorp.com
 5 Email: ashuldiner@sjlawcorp.com

 6 Attorneys for Plaintiffs Pension Plan for

 7 Pension Trust Fund for Operating Engineers, et al.

 8                                                     UNITED STATES DISTRICT COURT
 9                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11 PENSION PLAN FOR PENSION TRUST                                                                 Case No.
   FUND FOR OPERATING ENGINEERS;
12 JAMES E. MURRAY and DAN REDING, as
   Trustees,                                                                                      COMPLAINT
13
                  Plaintiffs,
14
          vs.
15
   KINO AGGREGATES, INC., a forfeited
16 Nevada corporation; RHINO TRUCKING, a
   suspended California corporation; TRINCO,
17 INC., a suspended California corporation;

18 OAKRIDGE VILLAGE, a California Limited
   Partnership; C.V. ESTATES, a California
19 Limited Partnership; NOBLE LAND
   COMPANY, INC., a suspended California
20 corporation; NIC DEVELOPMENT
   PARTNERS, a California Limited Partnership;
21 ELEANOR DOROTHY PLANT, an individual;

22 and DOES 1-10,

23                            Defendants.

24                                                                      INTRODUCTION

25               This action arises under the Employee Retirement Income Security Act of 1974 (“ERISA”),

26 as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C §§1001-1461

27 (1982).

28                                                                                      1
                                                                                                              COMPLAINT
                                                                                                                CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 2 of 11




 1               Withdrawal Liability

 2               In order to protect plan participants and the Federal Pension Benefit Guaranty Corporation,

 3 effective September 26, 1980, Congress created withdrawal liability for employers that withdraw

 4 from multiemployer pension plans in a complete or partial withdrawal. Due to the importance

 5 Congress attributed to those goals, it included two special provisions not generally available to

 6 creditors to ensure that withdrawal liability could actually be collected.

 7               Under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1), all trades or business under common

 8 control are to be treated as a single employer. Thus, members of the withdrawn employer’s

 9 controlled group are jointly and severally liable for the withdrawal liability. Bd. of Trs. of W. Conf.
10 Pension Trust Fund v. LaFrenz, 837 F.2d 892, 894 (9th Cir. 1988); Bd. of Trs. of W. Conf. Pension

11 Trust Fund v. H.F. Johnson, Inc., 830 F.2d 1009, 1013 (9th Cir. 1987).

12               ERISA also contains a mandatory arbitration provision if an employer wishes to challenge
13 the withdrawal liability determination. To make such a challenge, an employer must request review

14 within ninety (90) days from receiving the notice of the withdrawal liability assessment pursuant to

15 ERISA § 4219(b)(2), 29 U.S.C. § 1399(b)(2), and any dispute concerning the pension plan’s

16 determination of withdrawal liability must be resolved through arbitration timely initiated under

17 ERISA § 4221(a), 29 U.S.C. § 1401(a).

18               Defendant Kino Aggregates, Inc. (“Kino”), a Nevada corporation, was a participating
19 employer in the Pension Plan for Pension Trust Fund for Operating Engineers (“Pension Plan”). In

20 or about 2016, Kino incurred a complete withdrawal from participation in the Pension Plan, thereby

21 triggering the Pension Plan to assess withdrawal liability against Kino and all members of its

22 controlled group for the sum of $1,190,288.72 under ERISA §4205(a)(1) and (b)(1), 29 U.S.C.

23 §1385(a)(1) and (b)(1). By letter dated March 23, 2021 (“Assessment”), Plaintiff Pension Plan

24 notified Kino of the assessed withdrawal liability.

25               On May 14, 2021 and on July 23, 2021, Plaintiffs notified Kino that because Kino’s
26 corporate status was forfeited, indicating that it was currently out of business, and that it had not

27

28                                                                                      2
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 3 of 11




 1 made its first quarterly withdrawal liability installment payment, the Pension Plan accelerated the

 2 entire unpaid withdrawal liability.

 3               Defendant Kino did not request review of the assessment or initiate arbitration. As of the

 4 filing of this Complaint, Kino is in default on the outstanding withdrawal liability. Plaintiffs

 5 therefore seeks a money judgment against Kino and each member of Kino’s controlled group for an

 6 award of the entire assessed withdrawal liability, plus the mandatory add-ons of interest on the

 7 unpaid withdrawal liability, an amount equal to the greater of interest or liquidated damages of

 8 20%, reasonable attorney’s fees and costs of the action.

 9               Failure to Provide Requested Information
10               ERISA § 4219(a), 29 U.S.C. § 1399(a), requires an employer to provide the pension plan

11 with all information the pension plan reasonably determines to be necessary to enable the plan

12 sponsor to comply with the requirements of Title IV of ERISA, including the determination and

13 collection of withdrawal liability. The Pension Plan requested information concerning Kino’s

14 controlled group, which Defendants have not provided, in violation of ERISA § 4219(a), 29 U.S.C.

15 § 1399(a). The Pension Plan therefore seeks an order compelling Defendants to provide the

16 requested information.

17                                                                              PARTIES

18               1.           The Pension Plan is an employee benefit plan as defined in ERISA §3(3), 29 U.S.C.

19 §1002(3), an “employee benefit pension plan” as defined in of ERISA §3(2), 29 §U.S.C. 1002(2);

20 and a “multiemployer plan” as defined in ERISA §§ 3(37) and 4001(a)(3), 29 U.S.C. §§1002(37)

21 and 1301(a)(3). The Pension Plan is jointly administered and is maintained pursuant to the Labor

22 Management Relations Act §302(c), 29 U.S.C. §186(c).

23               2.           Plaintiffs James E. Murray and Dan Reding are members of the Board of Trustees of

24 Pension Plan, the “plan sponsor” within the meaning of ERISA §§3(16)(B)(iii) and 4001(a)(10)(A),

25 29 U.S.C. §§1002(16)(B)(iii) and 1301(a)(10)(A). They are therefore, fiduciaries of the Pension

26 Plan under ERISA §§3(21)(A) and 402(a), 29 U.S.C. §1002(a). As Trustees of the Pension Plan,

27 they are empowered to bring this action on behalf of the Pension Plan pursuant to ERISA

28                                                                                      3
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 4 of 11




 1 §4301(a)(1) - (b) and §502(a)(3), 29 U.S.C. §§1132(a)(3) and 1451(a)(1) - (b).

 2               3.           Defendant Kino Aggregates, Inc. is a forfeited Nevada corporation with a business

 3 address of 711 Carson St., Ste. 6, Carson City, NV 89701. Kino is an employer within the meaning

 4 of ERISA §3(5), 29 U.S.C. §1002(5) and National Labor Relations Act (“NLRA”) §2(2), 29 U.S.C.

 5 §152(2), and is engaged in an industry affecting commerce within the meaning of ERISA §§3(11)

 6 and (12), 29 U.S.C. §§1002(11) and (12).

 7               4.           Defendant Rhino Trucking is a suspended California corporation with a business

 8 address of 7229 Dantoni Rd., Marysville, CA 96901. Rhino Trucking is an employer within the

 9 meaning of ERISA §3(5), 29 U.S.C. §1002(5) and National Labor Relations Act (“NLRA”) §2(2),
10 29 U.S.C. §152(2), and is engaged in an industry affecting commerce within the meaning of ERISA

11 §§3(11) and (12), 29 U.S.C. §§1002(11) and (12).

12               5.           Defendant Trinco, Inc. is a suspended California corporation with a business address
13 of 2700 Athens Rd., Lincoln, CA 95648. Trinco, Inc. is an employer within the meaning of ERISA

14 §3(5), 29 U.S.C. §1002(5) and National Labor Relations Act (“NLRA”) §2(2), 29 U.S.C. §152(2),

15 and is engaged in an industry affecting commerce within the meaning of ERISA §§3(11) and (12),

16 29 U.S.C. §§1002(11) and (12).

17               6.           Defendant Oakridge Village is a California limited partnership with a business
18 address of 2700 Athens Rd., Lincoln, CA 95648. Oakridge Village is an employer within the

19 meaning of ERISA §3(5), 29 U.S.C. §1002(5) and National Labor Relations Act (“NLRA”) §2(2),

20 29 U.S.C. §152(2), and is engaged in an industry affecting commerce within the meaning of ERISA

21 §§3(11) and (12), 29 U.S.C. §§1002(11) and (12).

22               7.           Defendant C.V. Estates is a California limited partnership with a business address of
23 2700 Athens Rd., Lincoln, CA 95648. C.V. Estates is an employer within the meaning of ERISA

24 §3(5), 29 U.S.C. §1002(5) and National Labor Relations Act (“NLRA”) §2(2), 29 U.S.C. §152(2),

25 and is engaged in an industry affecting commerce within the meaning of ERISA §§3(11) and (12),

26 29 U.S.C. §§1002(11) and (12).

27               8.           Defendant Noble Land Company, Inc. is a suspended California corporation with a
28                                                                                      4
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 5 of 11




 1 business address of 2841 Sienna Way, Yuba City, California. Noble Land Company is an employer

 2 within the meaning of ERISA §3(5), 29 U.S.C. §1002(5) and National Labor Relations Act

 3 (“NLRA”) §2(2), 29 U.S.C. §152(2), and is engaged in an industry affecting commerce within the

 4 meaning of ERISA §§3(11) and (12), 29 U.S.C. §§1002(11) and (12).

 5               9.           Defendant NIC Development Partners is a California limited partnership with a

 6 business address of 523 J Street, Marysville, CA 95901. NIC Development Partners is an employer

 7 within the meaning of ERISA §3(5), 29 U.S.C. §1002(5) and National Labor Relations Act

 8 (“NLRA”) §2(2), 29 U.S.C. §152(2), and is engaged in an industry affecting commerce within the

 9 meaning of ERISA §§3(11) and (12), 29 U.S.C. §§1002(11) and (12).
10               10.          Defendant Eleanor Dorothy Plant (“Eleanor Plant”) is an individual and California
11 resident Eleanor Plant is an employer within the meaning of ERISA §3(5), 29 U.S.C. §1002(5) and

12 National Labor Relations Act (“NLRA”) §2(2), 29 U.S.C. §152(2), and is engaged in an industry

13 affecting commerce within the meaning of ERISA §§3(11) and (12), 29 U.S.C. §§1002(11) and

14 (12).

15               11.          Plaintiffs are informed and believe that Defendants Kino, Rhino Trucking, Trinco.,
16 Inc., Oakridge Village, C.V. Estates, Noble Land Company, NIC Development Partners and

17 Eleanor Plant (collectively, Defendants) are treated as a single employer under common control and

18 are jointly and severally liable for Defendant Kino’s withdrawal liability pursuant to ERISA

19 §4001(b)(1), 29 U.S.C. §1301(b)(1).

20               12.          Defendants DOES 1 through 10 are entities and/or other persons that are within the
21 same controlled group as Kino under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1). Kino has failed

22 to provide sufficient information regarding the identities of entities and persons within the same

23 controlled group as Kino as requested by Plaintiffs in accordance with ERISA §4219(a), 29 U.S.C.

24 §1399(a). Thus, Plaintiffs presently do not know the identities of such entities or persons. Plaintiffs

25 are using fictitious names for the Defendants because Plaintiffs are unable to ascertain their true

26 identity at this time. Pursuant to Fed. R. Civ. Proc. 15(a), Plaintiffs will amend the Complaint to

27 add the true name of the additional defendants once their identities are discovered.

28                                                                                      5
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 6 of 11




 1                                                                        JURISDICTION

 2               13.          Jurisdiction is conferred upon this Court over the claims asserted by the Plaintiffs by

 3 virtue of ERISA §§4301(c) and 502, 29 U.S.C. §§1451(c) and 1132. Plaintiffs seek to enforce the

 4 provisions of ERISA and the terms of their plans, redress Defendants’ violations of ERISA, and all

 5 other appropriate legal or equitable relief under ERISA.

 6               14.          To the extent jurisdiction over any claim does not exist under ERISA, supplemental

 7 jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they arise out

 8 of a common nucleus of operative facts that form the basis of the federal claims asserted herein,

 9 each of which has a substantial ground in federal jurisdiction.
10                                                                                VENUE
11               15.          Venue is conferred upon this Court by ERISA §§4301(c) and 502(e)(1), 29 U.S.C.
12 §§1451(d) and 1132. Where an action is brought under ERISA §§4301 and 502, 29 U.S.C. §§1451

13 and 1132 in a district court of the United States, it may be brought at Plaintiffs’ discretion, in the

14 district where the Plan is administered, where the breach took place, or where a defendant resides or

15 may be found. Process may be served nationwide in any district where a defendant resides or may

16 be found.               The Plaintiff Pension Plan, on whose behalf the Trustees brings this action, is
17 administered in this district at its principal place of business in Alameda, California.                    Thus,
18 jurisdiction and venue are properly grounded with this Court.

19                                                        INTRADISTRICT ASSIGNMENT
20               16.          Assignment to the San Francisco/Oakland Division is appropriate pursuant to Civil
21 Local Rule 3-2(d) because a substantial part of the events and omissions giving rise to the

22 Plaintiffs’ claims occurred in Alameda County, California where the Plaintiff Trust Funds are

23 administered.

24                                                             FACTUAL ALLEGATIONS
25               17.          Defendant Kino was a participating employer in the Plan pursuant to a collective
26 bargaining agreement (“Bargaining Agreement”) with the Operating Engineers Local Union No. 3

27 (“Union”). The Union is a labor organization as defined in the NLRA § 2(5), 29 U.S.C. § 152(5),

28                                                                                      6
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 7 of 11




 1 that represents employees in an industry affecting interstate commerce. Kino was obligated and did

 2 make contributions to the Plan on behalf of its employees that were covered under the Bargaining

 3 Agreement.

 4               18.          In or about 2016, Kino made a complete withdrawal from participation in the

 5 Pension Plan under ERISA §4203, 29 U.S.C. §1383.

 6               19.          Plaintiffs are informed and believe that Kino registered with the California Secretary

 7 of State on April 3, 2003 as a foreign Nevada corporation and that Kino’s status with the California

 8 Secretary of State is currently forfeited and its status with the Nevada Secretary of State is revoked.

 9               20.          By written notice dated March 23, 2021 (“Assessment”), Plaintiff Pension Plan
10 notified Kino of the withdrawal liability assessed pursuant to ERISA §§4201-4203, 29 U.S.C.

11 § 1381, et seq. Specifically, the Pension Plan notified Kino of the following in its Assessment,

12 which is attached hereto as Exhibit 1 and incorporated herein by this reference:

13                            (a)          The Pension Plan had a fiscal year running from January 1 through

14 December 31 and therefore, the withdrawal liability is calculated as of December 31, 2015, as

15 required by ERISA §4211(b)(2)(A), 29 U.S.C. §1391(b)(2)(A).

16                            (b)          The withdrawal liability of Kino in the amount of $1,190,288.72 could have
17 been paid in a lump sum on or before May 1, 2021, or in quarterly installments as follows:

18                                         $27,153.03                            May 1, 2021
                                           $27,153.03                            August 1, 2021
19                                         $27,153.03                            November 1, 2021
                                           $27,153.03                            February 1, 2022
20
                                           $27,153.03                            Each successive quarter through February 1, 2041
21

22                            (c)          Kino had the option of challenging the calculation of the withdrawal liability

23 by requesting review within ninety (90) days from receiving the initial or further notice of the

24 withdrawal liability assessment as provided by ERISA §4219(b)(2), 29 U.S.C. §1399(b)(2).

25                            (d)          Any dispute concerning a determination of withdrawal liability must be

26 resolved through arbitration provided that the employer requested review and arbitration was timely

27 initiated under ERISA §4221(a), 29 U.S.C. §1401(a).

28                                                                                      7
                                                                                                                          COMPLAINT
                                                                                                                            CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 8 of 11




 1                            (e)          Information and documents relating to all trades and businesses under

 2 common control with Kino were required to be provided within thirty (30) days pursuant to ERISA

 3 §4219(a), 29 U.S.C. §1399(a).

 4               21.          In order to initiate arbitration under ERISA §4221(a)(1), 29 U.S.C. §1401(a), an

 5 employer must first request review of the assessed withdrawal liability. Section XIV of the Pension

 6 Plan’s Withdrawal Liability Procedures mirrors ERISA §4219(b)(2)(A), 29 U.S.C. §1399(b)(2)(A),

 7 which requires an employer’s request for review to be in writing. Neither Kino, nor any member of

 8 its controlled group, requested review and therefore they are precluded from initiating arbitration

 9 and the time to do so has expired.
10               22.          Neither Kino nor any member of its controlled group made any of the required
11 quarterly installment payments, or provide sufficient information regarding controlled group

12 members.

13               23.          On May 14, 2021 and again on July 23, 2021, Plaintiffs notified Kino in writing that,
14 pursuant to Section XII of the Pension Plan’s Withdrawal Liability Assessment procedures

15 (attached as Exhibit B to the March 23, 2021 Notice of Assessment), ERISA § 4219(c)(5)(b), 29

16 U.S.C. §1399(c)(5)(b) and PBGC § 4219.31(b)(2), the entire unpaid withdrawal liability was

17 accelerated, and the entire unpaid amount of $1,190,288.72, plus interest and liquidated damages,

18 was immediately due and payable, because Kino’s corporate status was forfeited and it had failed to

19 make its quarterly installment payment of $27,153.03, which indicated a substantial likelihood that

20 it would be unable to pay its withdrawal liability. These written notices dated May 13, 2021 and

21 July 23, 2021 are attached hereto as Exhibit 2 and Exhibit 3, respectively and incorporated herein

22 by this reference. As of the filing of this Complaint, Defendants have not made any of the required

23 withdrawal liability payments and thus are in default under ERISA §4219(c)(5), 29 U.S.C.

24 §1399(c)(5).

25 ///

26 ///

27 ///

28                                                                                      8
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                    Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 9 of 11




 1                                                 FIRST CAUSE OF ACTION
                                      By the Pension Plan and its Trustees Against Defendants
 2                                        for Violation of ERISA §4219, 29 U.S.C. §1381:
                                       Request for Payment of Withdrawal Liability, Interest,
 3                                        Liquidated Damages, Attorneys’ Fees and Costs
 4               24.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 23, above.

 5               25.          In or about 2016, Defendant Kino made a “complete withdrawal” from the Pension

 6 Plan as that term is defined in ERISA §4203, 29 U.S.C. §1383, et seq.

 7               26.          On March 23, 2021, Plaintiffs assessed withdrawal liability against Defendant Kino,

 8 and all members of Defendant Kino’s controlled group and thereafter declared Defendants to be in

 9 default and accelerated payments pursuant to ERISA § 4219(c)(5)(b) and PBGC § 4219.31(b)(2).
10               27.          To date, Defendants have not paid any of the assessed withdrawal liability. Thus,

11 Defendants and each other member within Kino’s controlled group, are in default and are jointly

12 and severally liable for the entire amount of the unpaid withdrawal liability under ERISA §§

13 4219(c)(5) and 4001(b)(1), 29 U.S.C. §§1399(c)(5) and 1301(b).

14               28.          Accordingly, Plaintiffs seek judgment against Defendants for the entire amount of

15 the unpaid withdrawal liability of $1,190,288.72, plus accrued interest from the due date of the first

16 delinquent payment pursuant to ERISA §§4219(c)(5) and 502(g)(2), 29 U.S.C. §§1399(c)(5) and

17 1132(g)(2).

18               29.          ERISA §4301(b), 29 U.S.C. §1451(b) provides that an action involving an

19 employer’s failure to timely make withdrawal liability payments shall be treated in the same

20 manner as a delinquent contribution within the meaning of ERISA §515, 29 U.S.C. §1145. Thus,

21 Defendants are also liable for interest, liquidated damages and costs, including reasonable

22 attorneys’ fees, pursuant to ERISA §§4301(b) and 502(g)(2), 29 U.S.C. §§1301(b) and 1132(g)(2).

23 The Pension Plan provides for interest at the rate of 10% per annum, and for liquidated damages in

24 an amount equal to the greater of 20% of the total unpaid withdrawal liability or interest on the total

25 unpaid withdrawal liability.

26               30.          The Pension Plan, therefore, seeks a money judgment against Defendants for an

27 award of the entire balance of the unpaid withdrawal liability less any credits for recoveries

28                                                                                      9
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                   Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 10 of 11




 1 received before the time of judgment, plus interest, an amount equal to the greater of interest or

 2 liquidated damages, and costs, including attorneys’ fees.

 3                                                   SECOND CAUSE OF ACTION
                                         By the Pension Plan and its Trustees Against Defendants
 4                                        for Violation of ERISA §4219(a), 29 U.S.C. §1399(a):
                                         Failure to Provide Required Information under ERISA
 5

 6               31.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 30, above.

 7               32.          In violation of ERISA §4219(a), 29 U.S.C. §1399(a), Defendant Kino has failed to

 8 provide the Pension Plan with all necessary information requested by the Pension Plan relating to

 9 any member within Kino’s controlled group under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1) and
10 any transactions to evade its withdrawal liability under ERISA §4212, 29 U.S.C. §1392.

11               33.          The failure of Defendants to make the quarterly withdrawal liability payments and

12 provide information regarding controlled group members in accordance with ERISA §4219(c)(2),

13 29 U.S.C. §1399(c)(2) has caused the Pension Plan to sustain loss of investment income and incur

14 administrative and legal expenses.

15               34.          Defendants’ failure to comply with the law has caused the Pension Plan to suffer

16 immediate, continuing, and irreparable injury, and Plaintiff Pension Plan is without an adequate

17 remedy at law.

18               35.          Due to Defendants’ failure to provide sufficient information, Pension Plan is

19 required to name its unknown controlled group members as fictitious defendants until their true

20 identities can be discovered.

21               36.          Thus, injunctive relief as prayed for below is proper.

22                                                                               PRAYER

23               WHEREFORE, Plaintiffs pray for the following relief:

24               1.           For a judgment in favor of the Pension Plan and its Trustees providing that

25 Defendant Kino as well as all other members of Defendant Kino’s controlled group are jointly and

26 severally liable to immediately pay to the Pension Plan the following sums:

27                            (a)          The unpaid withdrawal liability of $1,190,288.72, less any credits for

28                                                                                     10
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
                   Case 3:21-cv-06766-MMC Document 1 Filed 08/31/21 Page 11 of 11




 1 recoveries received before the time of judgment;

 2                            (b)          Interest at the rate of 10% simple interest per annum pursuant to ERISA

 3 §§4219(c)(5)-(6) and 502(g)(2), 29 U.S.C. §§1399(c)(5) and (6) and 1132(g)(2);

 4                            (c)          Pursuant to ERISA §§4301(b) and 502(g)(2), 29 U.S.C. §§1451(b) and

 5 1132(g)(2), liquidated damages equal to the greater of:

 6                                      i.               The accrued interest on the unpaid withdrawal liability as of the due

 7                                                       date of the first withdrawal installment payment which was not

 8                                                       timely made, or

 9                                     ii.               An amount equal to twenty percent (20%) of the amount of unpaid
10                                                       withdrawal liability; and
11                            (d)          Attorneys’ fees and costs incurred by the Pension Plan in connection with
12 this action as required by ERISA §§4301(e) and 502(g), 29 U.S.C. §§1451(e) and 1132(g).

13               2.           For injunctive relief ordering Defendants to provide all of the documentation and
14 information requested by the Pension Plan, including but not limited to information regarding all

15 trades or businesses which are within Defendant Kino’s controlled group as defined in ERISA

16 §4001(b)(1), 29 U.S.C. §1301(b), and any transactions to evade its withdrawal liability under

17 ERISA §4212, 29 U.S.C. §1392.

18               3.           Such other relief as this Court deems appropriate.
19 Dated: August 31, 2021                                                                SALTZMAN & JOHNSON
                                                                                         LAW CORPORATION
20

21                                                                               By: _/S/ Allan D. Shuldiner
                                                                                     Allan D. Shuldiner
22                                                                                   Attorneys for Plaintiffs
23

24

25

26

27

28                                                                                     11
                                                                                                                 COMPLAINT
                                                                                                                   CASE NO.
     \\SJLAW-FILES\Public\CLIENTS\OE3WL\CASES\Kino Aggregate\Pleadings\Kino Aggregate - Complaint.doc
